OPPENHEIMER INTERNATIONAL SMALL-MID COMPANY FUND – EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On March 11, 2016, following an adjournment from a shareholder meeting held on February 12, 2016, a meeting of the Oppenheimer International Small-Mid Company Fund (the “Fund”) was held at which a proposal to approve a new Investment Advisory Agreement between the Fund and OFI Global Asset Management, Inc. was approved as described in the Fund’s Proxy Statement dated January 4, 2016.The following is a report of the votes cast: Proposal:To approve a new Investment Advisory Agreement ForAgainstAbstain
